          Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 1 of 26
 Brian L. Grossman | Attorney                                                            Shipkevich PLLC
                                                                                         One Liberty Plaza
                                                                                         165 Broadway, Suite 2300
                                                                                         New York, NY 10006

                                                                                         p. 212-252-3003 f. 888-568-5815
                                                                                         www.shipkevich.com




                                                                         October 23, 2020
VIA ECF
Hon. Mary Kay Vyskocil
Daniel Patrick Moynihan                                                          USDC SDNY
United States Courthouse                                                         DOCUMENT
500 Pearl St.                                                                    ELECTRONICALLY FILED
New York, NY 10007-1312                                                          DOC #:
                                                                                 DATE FILED: 10/29/2020
         Re:      Taylor et al. v. Doe, 1:20-cv-03398

Dear Judge Vyskocil,

        I represent Plaintiffs Deborah Taylor a/k/a Holly T, Matthew Kramer a/k/a Disco Killerz,
and Reem Taoz a/k/a GATTÜSO (together the “Plaintiffs”) in the above-captioned action. I write
pursuant to (1) the Court’s Order of October 13, 2020, directing Plaintiffs to show cause in writing
why service of the summons and complaint have not been served on the Doe Defendant and
(2)pursuant to Local Civil Rule 37.2 to seek a pre-motion conference for Plaintiffs’ anticipated
motion to seek leave to issue five additional third-party subpoenas in advance of a Federal Rule of
Civil Procedure (“Rule”) 26(f) conference.1 Previous efforts to identify the Doe Defendant via
information directly from the Medium site on which the defamatory postings were made have
taken the Plaintiffs only so far as receiving IP addresses with no names or contact information and
Plaintiffs now require information from four internet service providers (each an “ISP”) and from
Google to advance efforts to identify Doe and effectuate service of the summons and complaint.
Plaintiffs seeks to issue subpoenas to ISP providers Verizon, Eonix (Serverhub), M247, and
Performive (formerly Total Server Solutions) and to email provider Google in advance of the Rule
26(f) conference to ascertain the true identity of Doe. All parties do not consent to this letter
motion as Plaintiffs do not currently know the true identity of Defendant Jane Doe (“Doe”) and
thus have been unable to request Doe’s consent but Plaintiffs have reached out to each ISP in an
attempt to inform them of Plaintiffs’ request.

                                                    Background

       As the Court is aware, Plaintiffs filed this defamation action against a “Jane Doe” defendant
because Plaintiffs are unable to ascertain the true identity of Doe without discovery. Doe is known
to Plaintiffs only through Doe’s accounts on Medium of @kittykat97 (a/k/a @kittykat) and




1 The Court helpfully granted Plaintiffs’ prior letter motion ordering the issuance of a third-party subpoena to Medium
(Dkt. No. 7).
         Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 2 of 26




@Edmnation2020 (a/k/a @Edmnation).2 Upon information and belief, Medium was in possession
of other information that would help identify Doe, including but likely not limited to, Doe’s email
address and related IP addresses. Plaintiffs sought to issue a subpoena to Medium prior to a Rule
26(f) conference seeking the personal information of Doe, as Plaintiffs were unable to hold a Rule
26(f) conference without first ascertaining the true identity of Doe and serving Doe with the
Summons and Complaint. On June 24, 2020, the Court granted Plaintiffs’ letter motion and
ordered a third-party subpoena to be issued to Medium provided that (i) the information sought
may be uploaded to counsel from a location within 100 miles of Medium's offices as required by
Fed. R. Civ. P. 45(c) as interpreted by Mackey v. IDT Energy, Inc., 2019 WL 2004280 (S.D.N.Y.
May 7, 2019), and (ii) the information is reasonably related to the identification of the Doe
defendant. That order was immediately relayed to the lawyers for Medium.

                                        Medium’s Response

        Despite this Court’s order and direction on June 24, 2020, and Counsel for Medium’s
indication that it would accept service of a subpoena by email once Plaintiffs received
authorization of early discovery—in addition to Medium’s demand that the subpoena must specify
a place of compliance within 100 miles of Medium’s office in San Francisco—Counsel for
Medium nonetheless considered the order inappropriate and the subpoena defective, and refused
to accept service unless the subpoena still included an address within 100 miles of San Francisco.
Counsel for Medium’s interpretation of the 100-mile rule in conjunction with this Court’s order
cost Plaintiff nearly two weeks of back and forth simply to appease Counsel for Medium regarding
the 100-mile rule (even though this Court helpfully clarified that the correct approach to follow
Fed. R. Civ. P. 45(c) is as is interpreted by Mackey v. IDT Energy, Inc., just as had been pointed
out in our previous correspondence). Once Plaintiffs’ acquiesced to Counsel for Medium’s
insistence and included an address in the San Francisco Bay area, Plaintiffs were then informed
that the subscriber had not yet even been given notice that their subscriber information had been
requested, despite Plaintiffs having—by then—been writing to Medium’s Counsel since the
middle of May. This required an additional 21-day delay before Medium would respond to the
subpoena endorsed by this Court with actual information.

                      Information Finally Received by Medium was Limited

        The information responsive to Plaintiffs’ subpoena was not provided by Medium until July
29, 2020, and that information was limited, confirming only that the two accounts were created
contemporaneously with the defamatory articles being posted and only for the purpose of posting
those articles. Indeed, Medium somehow did not even have copies of the original articles that
were posted, despite Plaintiffs’ having initially reached out to Medium to remove the articles from
public view due to their defamatory nature. However, the information from Medium also included
internet provider (IP) addresses—that ISPs can use to track individual accounts if the IP address
is associated with a particular ISP—and two Gmail email addresses.



2
 Upon information and belief, the two Medium accounts of @kittykat97 and @Edmnation2020 are owned and
operated by the same person: Doe.


                                                 2
         Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 3 of 26




                         IPs and ISPs Investigation and Communication

        Further investigation of the IP addresses over the course of August and early September,
along with productive follow-up communications directly with Medium Legal, suggested that the
Medium website was accessed for the purposes of creating the account and posting the articles at
locations in or near Miami Airport and in or near JFK Airport over the course of the early hours
of Sunday, March 22, 2020, through Thursday, March 26, 2020.

        Plaintiffs were also able to ascertain that the ISPs corresponding to the times Doe accessed
the Medium accounts were Verizon, Eonix (Serverhub), M247, and Performive (formerly Total
Server Solutions). Over the course of the rest of September and in to October, Plaintiffs determined
the means by which to contact these ISPs in order to request information or indeed to issue a formal
subpoena if required. On September 9, 2020, emails and letters were sent to all four ISPs. Eonix
(Serverhub) replied to Plaintiffs’ letter and email directing a subpoena to be sent to a specified
email addresses upon receipt of which they will provide the subscriber information as requested.
Verizon provided a response on September 29, 2020, asking for more specific information
accompanying the IP address, such as dates, times, etc. Verizon also indicated that to provide the
information requested they need a court order endorsed by a judge or magistrate. The email sent
to the address provided via the M247 website bounced back as undeliverable and a letter mailed
to a New York City address listed as associated with M247 was likewise returned and marked
“return to sender.” M247’s main office is located in the United Kingdom but it holds itself out as
having a “local team” based in New York. Performive (previously Total Server Solutions) was
emailed letters to an address instructed on its website to use where the ISP was used for “abusive”
purposes, but no response has been received. In all four instances a subpoena is required as either
requested by the ISP or necessary due to the failure to date of the ISP to respond.

                    Issuance of a Subpoena Before the Rule 26(f) Conference

        Plaintiffs seek to issue four subpoenas to Verizon, Eonix (Serverhub), M247, and
Performive (formerly Total Server Solutions) and one subpoena to email provider Google in
advance of the Rule 26(f) conference to ascertain the true identity of Doe. Plaintiff is seeking only
identifying information to effect service of process on Doe. See Sony Music Entertainment Inc. v.
Does 1-40, 326 F. Supp. 2d 556, 566 (S.D.N.Y. 2004) (“Ascertaining the identities and residences
of the Doe defendants is critical to plaintiffs’ ability to pursue litigation, for without this
information, plaintiffs will be unable to serve process.”). Plaintiffs have good cause to seek this
information as Plaintiffs cannot continue this litigation without the true identity and service of
Doe. See In re Strike 3 Holdings, LLC, 18-cv-0693 (ADS)(SIL), at *5 (E.D.N.Y. Apr. 9, 2018)
(“Courts in this District and in the Southern District of New York generally require a showing of
‘good cause’ in order to permit expedited discovery prior to a Rule 26(f) conference”). Here,
Plaintiffs seek to issue subpoenas and compel Verizon, Eonix (Serverhub), M247, Performative
(formerly Total Server Solutions), and Google to produce documents that will only help in
identifying Doe so that Plaintiffs can serve Doe and continue this litigation.




                                                 3
           Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 4 of 26




           Good Cause Why Service Has Not Been Made and to Continue This Litigation.

        For the above reasons, Plaintiffs respectfully submit that they have shown good cause why
Doe has not yet been identified and why Doe has not yet been served with the Summons and
Complaint. Plaintiffs have been employing persistent and diligent efforts to obtain the identity of
the individual who posted the defamatory articles, despite Doe’s seeming best efforts to not be
identified by failing to provide any personal information upon signing up for Medium. However,
the nature of the information available from websites and through ISPs presents considerable
challenges where, as here, legitimate personal identification of the subscriber was not provided
when the accounts were created and where the accounts were clearly only created for nefarious
purposes, namely the posting of the defamatory articles. Although Plaintiffs are now aware of
some information of an individual who may be responsible through means other than the
subpoenas and formal discovery, such information cannot be appropriately categorized as anything
more than rumor. Accordingly, further investigation through the ISP providers is necessary to
obtain some reasonable and sustainable nexus between the subject of those speculations and the
evidence Plaintiffs are accumulating.3

       Plaintiffs request that the Court permit Plaintiffs to file a motion for leave, or to grant leave
on the basis of the representations herein and proposed subpoenas attached hereto, to issue third-
party subpoenas to Verizon, Eonix (Serverhub), M247, Performive (formerly Total Server
Solutions), and Google in advance of the Rule 26(f) conference because Plaintiffs are unable to
hold a Rule 26(f) conference without first serving Doe.

                                                                           Respectfully Submitted,




                                                                           Brian L. Grossman
                                      The Court HEREBY GRANTS Plaintiffs leave, on the basis of the
cc:      Counsel of Record
                                      representations herein and proposed subpoenas attached hereto, to issue third-
                                      party subpoenas to Verizon, Eonix (Serverhub), M247, Performive (formerly
                                      Total Server Solutions), and Google. In the event Plaintiffs have not identified
                                      Defendant Doe and served Defendant Doe with the Summons and Complaint
                                      by December 15, 2020, Plaintiffs shall, on or before December 22, 2020, file a
                                      letter updating the Court on the status of the investigation through the ISP
                                      providers and Plaintiff's efforts to identify and serve Defendant Doe.
                                      SO ORDERED.
                                                      10/29/2020




3 Plaintiffs have   written to an individual rumored to be responsible, but those communications have not been responded
to.


                                                             4
                      Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 5 of 26
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________         of of
                                                                   District  New   York
                                                                                __________

        DEBORAH TAYLOR a/k/a HOLLY T et al.                                   )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:20-cv-03398
                              Jane Doe                                        )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:        VERIZON SECURITY SUBPOENA COMPLIANCE, 180 WASHINGTON VALLEY ROAD, BEDMINSTER NJ
                                               07921
                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all information regarding the personal identifiable information of users of the IP addresses identified in
            Appendix A to this subpoena.


 Place: 1 Main Street, Ste 1C, Hastings-on-Hudson, NY 10707                             Date and Time:
           Electornically via: tfoley@shipkevich.com
                                                                                                             11/06/2020 0:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Thomas Foley
                                                                        , who issues or requests this subpoena, are:
165 Broadway, Suite 2300, New York, New York 10006, tfoley@shipkevich.com, 646-588-2794

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                       Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 6 of 26
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 7 of 26




APPENDIX A
        Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 8 of 26




                                                                          September 09, 2020

Thomas Foley
Shipkevich PLLC
165 Broadway
Suite 2300
New York, NY 10006
tfoley@shipkevich.com

Re: Subpoena

Dear Mr. Foley,

I write in response to the subpoena received by Medium relating to the Medium users
@edmnation2020 and @kitttykat79 account.

We searched our records for responsive, non-privileged material within the scope of the
subpoena. The results of that search are below:

 User Name                  @edmnation2020
 User ID                    e135db74124d
 Email address              edmnation2020@gmail.com
 Account creation date      March 23, 2020
 IP addresses                  • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 72.89.153.31
                                  Created at: 2020-03-24 4:54 am

 User agent/ Browser        Mozilla/5.0 (Windows NT 10.0; Win64; x64) AppleWebKit/537.36
 type                       (KHTML, like Gecko) Chrome/80.0.3987.149 Safari/537.36

 User Name                  @kitttykat97
 User ID                    1da5d7428cab
 Email address              kitttykat97@gmail.com
 Account creation date      March 22, 2020
 IP addresses                    • IP: 72.89.153.31
                                    Created at: 2020-03-23 4:35 pm
                                 • IP: 72.89.153.31
                                    Created at: 2020-03-23 4:35 pm
                                 • IP: 107.181.164.79
                                    Created at: 2020-03-22 9:15 pm


                                           Page 1 of 2
        Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 9 of 26




                               •   IP: 107.181.164.79
                                   Created at: 2020-03-22 9:15 pm
                               •   IP: 107.181.164.79
                                   Created at: 2020-03-22 9:15 pm
                               •   IP: 104.206.206.115
                                   Created at: 2020-03-22 12:34 am

 User agent / Browser      Mozilla/5.0 (Windows NT 10.0; Win64; x64) AppleWebKit/537.36
 type                      (KHTML, like Gecko) Chrome/80.0.3987.149 Safari/537.36

If you have any questions, please let me know.

Sincerely,



Alex Wong




                                           Page 2 of 2
                     Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 10 of 26
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________         of of
                                                                   District  New   York
                                                                                __________

        DEBORAH TAYLOR a/k/a HOLLY T et al.                                   )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:20-cv-03398
                              Jane Doe                                        )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:       Eonix Corporation, 3773 Howard Hughes Parkway, Suite 500 S, Las Vegas, NV 89169-6014, legal@eonix.net

                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all information regarding the personal identifiable information of users of the IP addresses identified in
            Appendix A to this subpoena.


 Place: 1 Main Street, Ste 1C, Hastings-on-Hudson, NY 10707                             Date and Time:
           Electornically via: tfoley@shipkevich.com
                                                                                                             11/06/2020 0:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Thomas Foley
                                                                        , who issues or requests this subpoena, are:
165 Broadway, Suite 2300, New York, New York 10006, tfoley@shipkevich.com, 646-588-2794

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 11 of 26
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 12 of 26




APPENDIX A
        Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 13 of 26




                                                                          September 09, 2020

Thomas Foley
Shipkevich PLLC
165 Broadway
Suite 2300
New York, NY 10006
tfoley@shipkevich.com

Re: Subpoena

Dear Mr. Foley,

I write in response to the subpoena received by Medium relating to the Medium users
@edmnation2020 and @kitttykat79 account.

We searched our records for responsive, non-privileged material within the scope of the
subpoena. The results of that search are below:

 User Name                  @edmnation2020
 User ID                    e135db74124d
 Email address              edmnation2020@gmail.com
 Account creation date      March 23, 2020
 IP addresses                  • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 72.89.153.31
                                  Created at: 2020-03-24 4:54 am

 User agent/ Browser        Mozilla/5.0 (Windows NT 10.0; Win64; x64) AppleWebKit/537.36
 type                       (KHTML, like Gecko) Chrome/80.0.3987.149 Safari/537.36

 User Name                  @kitttykat97
 User ID                    1da5d7428cab
 Email address              kitttykat97@gmail.com
 Account creation date      March 22, 2020
 IP addresses                    • IP: 72.89.153.31
                                    Created at: 2020-03-23 4:35 pm
                                 • IP: 72.89.153.31
                                    Created at: 2020-03-23 4:35 pm
                                 • IP: 107.181.164.79
                                    Created at: 2020-03-22 9:15 pm


                                           Page 1 of 2
        Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 14 of 26




                               •   IP: 107.181.164.79
                                   Created at: 2020-03-22 9:15 pm
                               •   IP: 107.181.164.79
                                   Created at: 2020-03-22 9:15 pm
                               •   IP: 104.206.206.115
                                   Created at: 2020-03-22 12:34 am

 User agent / Browser      Mozilla/5.0 (Windows NT 10.0; Win64; x64) AppleWebKit/537.36
 type                      (KHTML, like Gecko) Chrome/80.0.3987.149 Safari/537.36

If you have any questions, please let me know.

Sincerely,



Alex Wong




                                           Page 2 of 2
                     Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 15 of 26
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________         of of
                                                                   District  New   York
                                                                                __________

        DEBORAH TAYLOR a/k/a HOLLY T et al.                                   )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:20-cv-03398
                              Jane Doe                                        )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                       M247 Europe S.R.L., 387 Park Avenue South, 5th Floor, New York, New York 10016

                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all information regarding the personal identifiable information of users of the IP addresses identified in
            Appendix A to this subpoena.


 Place: 1 Main Street, Ste 1C, Hastings-on-Hudson, NY 10707                             Date and Time:
           Electornically via: tfoley@shipkevich.com
                                                                                                             11/06/2020 0:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Thomas Foley
                                                                        , who issues or requests this subpoena, are:
165 Broadway, Suite 2300, New York, New York 10006, tfoley@shipkevich.com, 646-588-2794

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 16 of 26
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 17 of 26




APPENDIX A
        Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 18 of 26




                                                                          September 09, 2020

Thomas Foley
Shipkevich PLLC
165 Broadway
Suite 2300
New York, NY 10006
tfoley@shipkevich.com

Re: Subpoena

Dear Mr. Foley,

I write in response to the subpoena received by Medium relating to the Medium users
@edmnation2020 and @kitttykat79 account.

We searched our records for responsive, non-privileged material within the scope of the
subpoena. The results of that search are below:

 User Name                  @edmnation2020
 User ID                    e135db74124d
 Email address              edmnation2020@gmail.com
 Account creation date      March 23, 2020
 IP addresses                  • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 72.89.153.31
                                  Created at: 2020-03-24 4:54 am

 User agent/ Browser        Mozilla/5.0 (Windows NT 10.0; Win64; x64) AppleWebKit/537.36
 type                       (KHTML, like Gecko) Chrome/80.0.3987.149 Safari/537.36

 User Name                  @kitttykat97
 User ID                    1da5d7428cab
 Email address              kitttykat97@gmail.com
 Account creation date      March 22, 2020
 IP addresses                    • IP: 72.89.153.31
                                    Created at: 2020-03-23 4:35 pm
                                 • IP: 72.89.153.31
                                    Created at: 2020-03-23 4:35 pm
                                 • IP: 107.181.164.79
                                    Created at: 2020-03-22 9:15 pm


                                           Page 1 of 2
        Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 19 of 26




                               •   IP: 107.181.164.79
                                   Created at: 2020-03-22 9:15 pm
                               •   IP: 107.181.164.79
                                   Created at: 2020-03-22 9:15 pm
                               •   IP: 104.206.206.115
                                   Created at: 2020-03-22 12:34 am

 User agent / Browser      Mozilla/5.0 (Windows NT 10.0; Win64; x64) AppleWebKit/537.36
 type                      (KHTML, like Gecko) Chrome/80.0.3987.149 Safari/537.36

If you have any questions, please let me know.

Sincerely,



Alex Wong




                                           Page 2 of 2
                     Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 20 of 26
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________         of of
                                                                   District  New   York
                                                                                __________

        DEBORAH TAYLOR a/k/a HOLLY T et al.                                   )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:20-cv-03398
                              Jane Doe                                        )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                          Performive, 1130 Powers Ferry Pl., Marietta, GA 30067, abuse@performive.com

                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all information regarding the personal identifiable information of users of the IP addresses identified in
            Appendix A to this subpoena.


 Place: 1 Main Street, Ste 1C, Hastings-on-Hudson, NY 10707                             Date and Time:
           Electornically via: tfoley@shipkevich.com
                                                                                                             11/06/2020 0:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Thomas Foley
                                                                        , who issues or requests this subpoena, are:
165 Broadway, Suite 2300, New York, New York 10006, tfoley@shipkevich.com, 646-588-2794

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 21 of 26
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 22 of 26




APPENDIX A
        Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 23 of 26




                                                                          September 09, 2020

Thomas Foley
Shipkevich PLLC
165 Broadway
Suite 2300
New York, NY 10006
tfoley@shipkevich.com

Re: Subpoena

Dear Mr. Foley,

I write in response to the subpoena received by Medium relating to the Medium users
@edmnation2020 and @kitttykat79 account.

We searched our records for responsive, non-privileged material within the scope of the
subpoena. The results of that search are below:

 User Name                  @edmnation2020
 User ID                    e135db74124d
 Email address              edmnation2020@gmail.com
 Account creation date      March 23, 2020
 IP addresses                  • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 5.181.234.100
                                  Created at: 2020-03-26 7:11 am
                               • IP: 72.89.153.31
                                  Created at: 2020-03-24 4:54 am

 User agent/ Browser        Mozilla/5.0 (Windows NT 10.0; Win64; x64) AppleWebKit/537.36
 type                       (KHTML, like Gecko) Chrome/80.0.3987.149 Safari/537.36

 User Name                  @kitttykat97
 User ID                    1da5d7428cab
 Email address              kitttykat97@gmail.com
 Account creation date      March 22, 2020
 IP addresses                    • IP: 72.89.153.31
                                    Created at: 2020-03-23 4:35 pm
                                 • IP: 72.89.153.31
                                    Created at: 2020-03-23 4:35 pm
                                 • IP: 107.181.164.79
                                    Created at: 2020-03-22 9:15 pm


                                           Page 1 of 2
        Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 24 of 26




                               •   IP: 107.181.164.79
                                   Created at: 2020-03-22 9:15 pm
                               •   IP: 107.181.164.79
                                   Created at: 2020-03-22 9:15 pm
                               •   IP: 104.206.206.115
                                   Created at: 2020-03-22 12:34 am

 User agent / Browser      Mozilla/5.0 (Windows NT 10.0; Win64; x64) AppleWebKit/537.36
 type                      (KHTML, like Gecko) Chrome/80.0.3987.149 Safari/537.36

If you have any questions, please let me know.

Sincerely,



Alex Wong




                                           Page 2 of 2
                     Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 25 of 26
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Southern District
                                                       __________         of of
                                                                   District  New   York
                                                                                __________

        DEBORAH TAYLOR a/k/a HOLLY T et al.                                   )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:20-cv-03398
                              Jane Doe                                        )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:           Google LLC C/O CORPORATION SERVICE COMPANY, 80 STATE STREET, ALBANY, NEW YORK,
                                                 12207-2543
                                                       (Name of person to whom this subpoena is directed)

    ✔
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all information regarding the personal identifiable information of users of the email (Gmail) addresses:
            edmnation2020@gmail.com and kitttykat97@gmail.com


 Place: 1 Main Street, Ste 1C, Hastings-on-Hudson, NY 10707                             Date and Time:
           Electornically via: tfoley@shipkevich.com
                                                                                                             11/06/2020 0:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Thomas Foley
                                                                        , who issues or requests this subpoena, are:
165 Broadway, Suite 2300, New York, New York 10006, tfoley@shipkevich.com, 646-588-2794

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:20-cv-03398-MKV Document 10 Filed 10/29/20 Page 26 of 26
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
